DETAILED ACTION
Status of the Application 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed 20 April 2022.

Claims 1, 3, 6, 8,10, 13, and 16, 18, and 19 have been amended and are hereby entered. 
Claims 1-3, 6, 8-10, 13, and 16-19 are currently pending and have been examined.
This action is made FINAL.

Response to Amendment and Remarks
Claim Rejections - 35 USC § 112
Claims 1-3, 6, 8-10, 13 and 16-19 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regard as the invention.  Applicant's amendments filed 20 April 2022 have overcome the 35 USC § 112(b), and thus, the 35 USC § 112(b) rejection has been withdrawn.   
Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8-10, 13 and 16-19 were rejected under 35 USC § 103 as being unpatentable over Altman in view of Meisels.  Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. 
The Examiner notes that the Applicant has provided an argument with respect to claims 1 and 8, but did not provide an argument with respect to claim 16 or any of the dependent claims.  The Examiner has focused her discussion of the prior art as it applies to claim 1, but the discussion would also apply to the other independent and dependent claims.  
Applicant argues that “[0087] of Altman, cited by Examiner, provides only displaying communication congestion patterns in general and mentions only audio alerts and pop-ups in terms of alerts (the conditions for the triggering of which are never discussed in any substantive manner). Proximity (time or distance) triggered warnings including associated route section highlights are never mentioned or suggested.”
The Examiner agrees that Altman discloses displaying communication congestion patterns, however disagrees with Applicant’s assertion that that the proximity (time or distance) are never suggested.  In ¶87 Altman discloses proximity of time or distance by describing that the communication congestion is determined based on per route segment or per time slot and further describes determining the communication state in the next 6 minutes of driving.  “Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. …Such route selections may apply not only to communication congestion conditions, but also to any other communication state or status; for example, under normal, not congested communications, it may be predicted that in a certain vehicle route segment (e.g., the next 6 minutes of driving), the aggregated downlink bandwidth is estimated to be less than 1 mbps, or the lowest latency at a certain reliability level is estimated to be too high (e.g., above 2 seconds of latency at 90% reliability or certainty for all aggregated links or for any specific link); while on another route segment which may be taken to reach the destination, the communication QoS or parameters are predicted or evaluated or estimated to be better or higher at a certain level or percentage or absolutely or relatively; such that the driver (human driver, or robotic/machine-based driver) may select which vehicle route to take…”. The Examiner notes that an alert that indicates a communication state “in the next 6 minutes of driving” does infer both time and distance proximity.  Altman further discloses time or distance proximity in ¶86 (The mapping/navigation analysis module 201 may then query with cellular network providers and/or with a pre-stored (local or remote) lookup table or database, and a Cellular Hand-Off Predictor 202 may predict or estimate or determine that a hand-off event (or hand-over event, from a first cellular cell, to a second and adjacent cellular cell, is expected to occur in approximately 90 seconds as the vehicle is expected to reach a particular mile-stone along the planned route. This may be updated in real time along the route, per information received by bonding device or the vehicle communication system over a V2V or V2X or cellular or any other communication network related or unrelated to the one being mapped, or dedicated by the vehicle or bonding processor according to real time data from the vehicle sensors and systems and from other means such as data received over the air from the networks or cellular towers or communicating devices along the route, or a third party service provider.) Other pertinent paragraphs include ¶¶22-25, ¶102-103.
Applicant further argues that Meisels is cited “to teach visually highlighting a low bandwidth section of a route along a displayed route as a warning specifically triggered by time or distance proximity to the low bandwidth section, as detected by the navigation system.”  The Examiner disagrees with Applicant’s characterization of the reliance on Meisels.  The Examiner notes that Meisels is relied upon to disclose providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  See the Office Action ¶35 dated 15 February 2022.
Rather, Altman was relied upon to show “visualizing a warning indication upon said vehicle approaching a route section of said first route having a predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in association with a segment of said mapped route reflecting said route section” (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]). See the Office Action ¶33 dated 15 February 2022. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner maintains that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition whether that be communication congestion, traffic congestion, longer route time etc.   
The Applicant further argues that “Meisels, however, which deals with detected delays in travel to an ultimate destination or appointment, does not teach triggering warnings based on either time or distance proximity to the source of such delay, such as traffic congestion, or an accident, or weather.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., triggering warning based on either time or distance proximity to the source of such delay) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites “a warning indication…estimating that said vehicle is within a predetermined period of time or predetermined distance prior to reaching a route section.” Meisels discloses providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”) 
Applicant asserts that “Meisels teaches assessing an overall delay in travel to the destination or appointment and using this delay in travel as a trigger for the associated warning, not time or distance proximity to the source of such delay, such as the traffic congestion, or the accident, or the weather.”  The examiner again notes that the claim, as written, recites “a warning indication…estimating that said vehicle is within a predetermined period of time or predetermined distance prior to reaching a route section.” Meisels teaches this limitation as established above in paragraph 13.  Even assuming arguendo, that the route between the user's current location and the user's next appointment location should not be considered “a route section”, the examiner notes that Meisel teaches multiple appointments wherein the route from the first appointment to the second appointment (e.g. route section A) and from the second appointment to the third appointment (e.g. route section B) can each be defined as a route segment (see at least Figure 5B, element 525).  Thus, the time to reach the next appointment is the predetermined period of time to reaching a route section. 
 
	Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a routes determining unit for and a bandwidth capacity determining unit for in claim 8, 
a route suggesting unit for in claim 11, 
a capacity visualizing unit for in claim 12, and 
a warning visualizing unit in claim 14.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, each of the aforementioned units appears to correspond to electronic control units (ECUs), a combination of analog and digital circuits, and/or one or more processors configured with software and/or firmware (see p. [0049]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (Pub. No.: US 2021/0114616 A1) in view of Meisels et al. (US PG Pub. 2008/0086455, hereinafter "Meisels").
With respect to claim 1, Altman discloses a method performed by a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said method comprising:
determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p.[0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of said one or more vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of said respective predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth);
visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein along said mapped route, said respective predicted bandwidth capacity available to said Internet connection system for said one or more route sections along said first route, is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
visualizing a warning indication upon said vehicle approaching a route section of said first route having said respective predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not explicitly disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
 With respect to claim 2, Altman discloses the method according to claim 1, wherein said previous data comprises information of time of day, day of week and/or date (Communication Map 300 may be associated with or based on predicted data pertaining to a future time interval (e.g., during the next hour from now), or may be associated with a past or historical time interval (e.g., yesterday at 3 PM, or during yesterday's trip on the shown route). See at least: p. [0122]).
With respect to claim 3, Altman discloses the method according to claim 1, wherein said determining said respective predicted bandwidth capacity comprises determining respective predicted bandwidth capacity along said one or more route sections of the one or more potential routes, taking into account time of day, day of week and/or date (In some embodiments, data about link, network, operator, geo-location, time-of-day, dates, areas, towers antenna, base stations, base transceiver station, access points, network elements, loT infrastructure, VSIM operators or similar data may be collected from (or by) the Bonding/Multi-Link Agent and/or by other units (e.g., a remote server, or a consuming device such as smartphone or tablet or vehicular unit). The data may be used to construct a "profile" or a map or a "bonded communication map" of the 
available communications performance in two dimensions, or in three dimensions (e.g., indicating also mountains and valleys in a three-dimensional manner), or in four dimensions (e.g., indicating also the passage of time), with regard to of each or all of the networks and operators and providers and towers according to the usage, utilization and measured performance of a single device being used and aggregated statistics of multiple of such bonding devices, being in the area at the same time or at different times. See at least: p. [0130]).
With respect to claim 6, Altman discloses the method according to claim 1, wherein said predicted bandwidth capacity of the first route is visualized by displaying different colours (r, y, g) and/or types of markings along said mapped route for said one or more route sections having different levels of said respective predicted bandwidth capacity (e.g., route segment displayed in green representing superb bandwidth, yellow representing mediocre bandwidth, and red representing poor bandwidth, see at least: p. [0124]).
With respect to claim 8, Altman discloses a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said vehicle route assessing system comprising:
a routes determining unit (a vehicular or dashboard-based mapping/navigation unit 164 or route guidance unit (e.g., equipped with a GPS unit or other location-based or location finding unit), see at least: p. [0034]) for determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
a bandwidth capacity determining unit (Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry), see at least: p. [0087]) for determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p. [0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of said one or more vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
a route suggesting unit for suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of said respective predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth); 
a capacity visualizing unit for visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein, along said mapped route, said respective predicted bandwidth capacity available to said Internet connection system for said one or more route sections along said first route is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
a warning visualizing unit adapted for visualizing a warning indication upon said vehicle approaching a route section of said first route having said respective predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in visual association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”)  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
With respect to claim 16, Altman discloses a vehicle (Fig 1. 110) comprising a navigation system comprising a display and a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said vehicle route assessing system comprising:
a routes determining unit (a vehicular or dashboard-based mapping/navigation unit 164 or route guidance unit (e.g., equipped with a GPS unit or other location-based or  location finding unit), see at least: p. [0034]) for determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
a bandwidth capacity determining unit (Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry), see at least: p. [0087]) for determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p. [0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of said one or more vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
a route suggesting unit for suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of said respective predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth);
a capacity visualizing unit for visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein, along said mapped route, said respective predicted bandwidth capacity available to said Internet connection system for said one or more route sections along said first route is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
a warning visualizing unit adapted for visualizing a warning indication upon said vehicle approaching a route section of said first route having said respective predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in visual association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not explicitly disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
Claims 9-10, 13, and 17-19 are rejected under the same rationale, mutatis mutandis, as claims 2-3 and 6, above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662